DETAILED ACTION
The following final Office action is in response to Applicant’s amendment received on 08/20/2021 responsive to the non-final Office action mailed to Applicant on 05/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Status of the Claims
In Applicant’s response, Applicant amended claims 1, 2, 4-11, 13, 15, 16, 18, and 19 and added claims 21-24.  Claims 12, 14, 17, and 20 are canceled.  Claims 1-11, 13, 15, 16, 18, 19, and 21-24 are pending.

Priority
Applicant's statement that this this application is a National Stage of International Application No. PCT/JP2017/037800 filed October 19, 2017, claiming priority based upon Japanese patent application No. 2016-243723, filed on December 15, 2016, is acknowledged.  

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by Applicant on 12/23/2021.

Specification
Acknowledgement is hereby made of the amended title submitted by Applicant on 08/20/2021. 

Response to Amendments/Arguments
Applicant argues in the remarks section on pgs. 10-13 of Applicant’s response that the features of claim 1 are not indicative of management of human activity and cannot be practically performed by a human.  Examiner respectfully disagrees.  Commercial transactions, such as providing a service to a store visitor which is described in Applicant’s claim, falls under the abstract idea subject matter grouping of certain methods of organizing human activity.  In addition, a person can analyze a video of a customer and their vehicle and make a decision about what service to provide the user.  Therefore, the claim also falls under the abstract idea subject matter grouping of mental processes.  Recitation of additional elements such as the image capturer and processor do not preclude the claim from reciting an abstract idea as evidenced by various court decisions including Alice and TLI Communications.  Applicant argues on pgs. 13-14 that the Office’s guidance suggests that the claims should be allowed under 35 U.S.C. 101 when the claimed features are found to advantageous and that consideration of 35 U.S.C. 102 or 103 references should be included.  Examiner respectfully disagrees that a finding of advantageous would be a sole test and nor does the guidance state that anticipation or obviousness is the test under 35 U.S.C. 101.  As indicating in the Office’s guidance and various court decisions, novelty is not the test not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (emphases added). See also Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 892 (Fed. Cir. 2019) (“At Alice step two we assess ‘whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine, and conventional.’” (quoting BSG Tech, 899 F.3d at 1290)). The Federal Circuit has explained that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech, 899 F.3d at 1290. See also Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1378, 1385 (Fed. Cir. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018)).     
Applicant argues in the remarks section on pg. 20 of Applicant’s response that Angell does not anticipate “specifying that the store visitor used the transporter to visit the store based on an analyzed result of analyzing the video.”  Sukegawa is now recited to further support the limitation of “specifying”.  Examiner notes that the “specifying” limitation does not indicate how to specify or what steps are performed for specifying.  Therefore, Sukegawa teaches this “specifying”.  Sukegawa describes managing, in a database, the face feature information for each individual detected and recognized along with their related information such as personal belongings, clothes, vehicle information, etc. also detected and recognized (see Fig. 3, 0026, 0027, 0044-0046).  By managing, in a database, the detected and recognized information of each individual including the vehicle they were detected in when they arrived, this demonstrates specifying the transporter the store visitor used to visit the store based on the analyzing of the captured video images.    

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13, 15, 16, 18, 19, and 21-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 9 recites, in part: 

	deciding, based on the store visitor information generated in the generating, a service to be provided to the store visitor.

Independent claims 1 and 10 recite similar limitations
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine a service to be provided to a store visitor based on information about the store visitor, which is a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps, as a whole and as drafted, are also processes that, but for the recitation of generic computer components, could be performed in the human mind, i.e. a human can analyze a video, generate store visitor information about the vehicle used by the store visitor to visit the store based on the analysis and decide on a service to be provided based on the analysis.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, TLI Communications in which the telephone unit operated as a digital camera and server operated for receiving, extracting and storing data were deemed additional elements being used in their ordinary capacity.  Therefore, similar to the digital camera of the telephone unit in TLI Communications, Applicant’s image capturer also does not provide a meaningful limitation.   Accordingly, these additional elements in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the image capturer, memory, processor and non-transitory computer readable storage TLI Communications digital camera/telephone unit in MPEP 2106.05(f).  
The dependent claims add to the judicial exception by further defining various claim elements (claims 2, 3, and 21-23) or by adding further steps to the abstract idea (claims 4-8 and 11, 13, 15, 16, 18, 19, and 24).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13, 15, 16, 18, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. US 2008/0249838 (hereinafter Angell) in view of Sukegawa et al JP 2014160394 A (hereinafter Sukegawa).

With respect to claim 1, Angell teaches an information processing apparatus comprising: 
	at least one memory configured to store instructions; and 
at least one processor configured to execute the instructions to (paragraphs 234 and 235):
generating store visitor information, of a store visitor who visits a store by using a transporter represented by store transporter information of the store visitor, by analyzing a video acquired from at least one image capturer that captures an outside of the store (paragraph 0191, 0192 – image data captured by video capture device include images of a customer’s face, customer’s car, license plate 
	deciding, based on the store visitor information generated in the generating, a service to be provided to the store visitor (paragraph 151, 152, 157, 161, 0069, 0056 – customized marketing messages for a customer are generated from dynamic data which includes internal and external data gathered by the detectors/cameras as well as generated from static data of the customer such as demographics and psychographics and from profile data of the customer that includes profiled past and transactional history according to 0120; paragraph 159, “Customized marketing message 630 may include advertisements, sales, special offers, incentives, opportunities, promotional offers, rebate information and/or rebate offers, discounts, and opportunities”).
specifying that the store visitor used the transporter to visit the store based on an analyzed result of analyzing the video Sukegawa remedies this.  For example, Sukegawa also acquires images from a camera installed by a store and detects and recognizes people, objects, and vehicles from those images (0009, 0010, 0017, 0020).  Sukegawa further teaches managing information about the person in association with the vehicle, clothes and belongings they visited with (0044-0046).  Sukegawa also describes managing, in a database, the face feature information for each individual detected and recognized along with their related information such as personal belongings, clothes, vehicle information, etc. also detected and recognized (see Fig. 3, 0026, 0027).  By managing, in a database, the detected and recognized information of each individual including the vehicle they were detected in when they arrived, this demonstrates specifying the transporter the store visitor used to visit the store based on the analyzing of the captured video images.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the image capturing and processing of Angell to include the recording of the information, per individual, gained from the image capturing and processing as taught by Sukegawa (see Fig. 3) including the vehicle used by the visiting individual and captured with the camera.  It would have been obvious because such recorded information including with respect to the vehicle is beneficial to know when determining what recommendations or products to provide (Sukegawa 0063, 0064 - For example, if the model of the vehicle recognized by the recognition unit 3 is known, the estimated value of the vehicle price can be known, so that information on whether or not the person is an 

Claim 9 (independent), directed to a method, recites limitations substantially similar to those recited in claim 1.  Since Angell in view of Sukegawa teaches the elements of claim 1, the same art and rational also apply to claim 9. 

Claim 10 (independent), directed to a non-transitory computer readable storage medium storing an information processing program for causing a computer to execute a method, recites limitations substantially similar to those recited in claim 1.  Since Angell in view of Sukegawa teaches the elements of claim 1 and Angell further discloses computer readable storage medium for implementing (paragraphs 234 and 235), the same art and rational also apply to claim 10. 

Concerning claim 2, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the at least one processor is configured to execute the instructions to generate the store visitor information using further at least one of attribute information of the store visitor, pre/post-visit behavior information, and store visit member information (paragraph 120 - Profile data 606 is data regarding one or more customers. In this example, profile data 606 includes point of contact data, profiled past data, current actions data, transactional history data, certain click-stream data, granular 

Concerning claim 3, Angell in view of Sukegawa teaches the information processing apparatus according to claim 2, and Angell further discloses wherein the attribute information comprises at least one of an age, a sex, and a physique of the store visitor (paragraph 120, profile data 606 includes … granular demographics 608” with paragraph 8, “Demographic data regarding a customer's age, sex, income, career, interests, hobbies, and consumer preferences may also be included in customer profile data”).  

Concerning claim 4, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the at least one processor is further configured to execute to: store, in association with each other, the store visitor information and a store visitor video extracted from the video (paragraph 199); and generate the store visitor information with reference to the store visitor video (paragraphs 93, 101, and 120 as in the rejection of claim 1 above).

Claim 11 recites similar limitations to claim 4 above. Claim 11 is therefore rejected using the same art and rationale as applied in the rejection of claim 4.

Concerning claim 5, Angell in view of Sukegawa teaches the information processing apparatus according claim 1, and Angell further discloses wherein the at least one processor is configured to execute to analyze environment information around the store in the case where the store visitor visits the store, and decide the service to be provided to the store visitor based on the generated store visitor information and the analyzed environment information (paragraph 151, 152, 161, 0069, 0056 – customized marketing messages for a customer are generated from dynamic data which includes internal and external data gathered by the detectors/cameras as well as generated from profile data of the customer that includes profiled past and transactional history according to 0120; 0209 – 0213, 0215 – use biometric data associated with the customer in the store to generate customized marketing messages). 

Claims 13 and 15 recite similar limitations to claim 5 above. Claims 13 and 15 are therefore rejected using the same art and rationale as applied in the rejection of claim 5.

Concerning claim 6, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the at least one processor is configured to execute to: decide the service to be provided to the store visitor based on the generated store visitor information and timing information obtained when the store visitor visits the store (paragraph 71 – marketing messages displayed to customer in store change based on time of day, day of week; particular customer approaching the shelves or rack; 0182-0186 – use current events since occurrence of a holiday can influence items a customer will purchase; 0136-0139 – use customary timing information).  

Claims 16, 18 and 19 recite similar limitations to claims 5 and 6 above. Claims 16-19 are therefore rejected using the same art and rationale as applied in the rejection of claim 6.  

Concerning claim 7, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the at least one processor is configured to execute to: decide, as the service, at least one of a service to be used while the store visitor visits the store (paragraph 165, “use offer now”), a service for prompting the store visitor to visit the store again (paragraph 165, “save offer for later use”), and a service for promoting a customer other than the store visitor to visit the store.  

Concerning claim 8, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the at least one processor is further configured to execute to: acquire, if the storeinformation of the corresponding one of the automobile and the motorcycle from the video; and decide the service to be provided to the store visitor based on the generated store visitor information and the owner information (paragraph 215 – customer and vehicle identification).  

Concerning claim 21, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the store transporter information is related to a store visit method of the store visitor to the store, and includes an automobile, a motorcycle, a bicycle, walking, a taxi, a fixed-route bus, and a train (0056 - A vehicle is any type of vehicle for conveying people, animals, or objects to a destination. A vehicle may include, but is not limited to, a car, bus, truck, motorcycle, boat, airplane, or any other type of vehicle). 
 
Concerning claim 22, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the at least one processor is further configured to execute the instructions to generate the store visitor information using further pre/post-visit behavior information, which is information about a behavior until the store visitor enters the store from its entrance and a behavior during a period 8 from when the store visitor exits from the entrance of the store to the outside of the store until the store visitor goes out of the image capturing range of the outside-the-store camera (0066, 0068 – detect customer entering and exiting store; 0125 – dynamic data gathered from outside; 0191 – video data is of inside and outside store; 0192 – walking with two small children, 

Concerning claim 23, Angell in view of Sukegawa teaches the information processing apparatus according to claim 5, and Angell further discloses wherein the environment information includes a weather, a temperature, and an event held around the store (0182-0186 – current events, storm or hurricane approaching, sporting event; 0057 – heat sensor; 0192 – hot day).  

Concerning claim 24, Angell in view of Sukegawa teaches the information processing apparatus according to claim 1, and Angell further discloses wherein the at least one processor is configured to execute to: decide, as the service, a service for promoting a customer other than the store visitor to visit the store (0141, 0142, - use customer’s companions in determining marketing messaging; 0157, 0193 - dynamic data includes information about the customer’s companions and dynamic data is used in determining marketing messaging).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Angell US 2008/0249857 (0190 -  generate identification data from video images of customer and customer’s vehicle);
Ryan US 2013/0216102 (0047 - use of a license plate number as an identifier for providing personalized user services, it will be appreciated that other data items (e.g., license plate number, make, model, stickers, decals, user image, user clothing, etc.) that may be captured by image capture device 320, 322 may be used to identify and retrieve user-related information. Additionally, combinations of data items may be used to identify a vehicle 310 and/or a user 315 associated with the vehicle 310 and enable retrieval of user-related information).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683